Case 2:20-cv-02496-SHL-cgc Document 49-1 Filed 05/12/21 Page 1 of 2                   PageID 440




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 MUELLER BRASS CO.

        Plaintiff,

 v.                                                         Case No. 2:20-cv-02496-SHL-cgc

 DAVID CROMPTON,

        Defendant.


       MEMORANDUM IN SUPPORT OF DEFENDANT’S UNOPPOSED MOTION
           FOR EXTENSION OF DEADLINE TO FILE RESPONSE TO
             PLAINTIFF’S MOTION FOR PROTECTIVE ORDER


        Now comes Defendant David Crompton, by and through undersigned counsel, and

 respectfully submits the Memorandum in Support of his Motion for Extension of Deadline and in

 support state as follows:

        On April 29, 2021, Plaintiff filed a Motion for Protective Order regarding Defendant's

 propounded discovery (“Motion for Protective Order”) in order to relieve Plaintiff from

 responding to the Interrogatories and Requests identified therein. [ECF No. 41]. During a status

 conference held May 3, 2021, the Court indicated that the decision on the Motion for Protective

 Order would be referred to a Magistrate Judge. [ECF No. 42]. The Court has since formally

 referred the Motion to the Magistrate Judge. [ECF No. 48]. The Court also today (May 12, 2021)

 denied Defendant’s Motion to Dismiss, triggering the time period for which Defendant is required

 to file a responsive pleading. [ECF No. 47].

        The current filing deadline for Defendant’s response to the Motion for Protective Order is

 May 13, 2021. However, Defendant intends to file his Answer and Counterclaims, which are
Case 2:20-cv-02496-SHL-cgc Document 49-1 Filed 05/12/21 Page 2 of 2                     PageID 441




 expected to change the scope of discoverable subject matter and thereby resolve some or all of the

 concerns raised in Plaintiff’s Motion for Protective Order. Accordingly, Defendant respectfully

 requests that the current deadline for Defendant’s response to the Motion for Protective Order be

 postponed, and respectfully requests that a new deadline be set for 7 days after Defendant’s Answer

 and Counterclaims are filed. Plaintiff does not oppose the relief requested.


 Dated: May 12, 2021                                  Respectfully submitted,

                                                      /s/ Sarah E. Stuart
                                                      Michael J. Sullivan (MA No. 487210)
                                                      Simon J. Cataldo (MA No. 690879)
                                                      Admitted pro hac vice
                                                      Ashcroft Law Firm, LLC
                                                      200 State Street, Floor 7
                                                      Boston, MA 02109
                                                      (617) 573-9400
                                                      msullivan@ashcroftlawfirm.com
                                                      scataldo@ashcroftlawfirm.com


                                                      Lawrence Laurenzi (BPR No. 009529)
                                                      Sarah Stuart (BPR No. 035329)
                                                      Burch, Porter & Johnson, PLLC
                                                      130 North Court Avenue
                                                      Memphis, Tennessee 38103
                                                      (901) 524-5000
                                                      llaurenzi@bpjlaw.com
                                                      sstuart@bpjlaw.com

                                                      Attorneys for Defendant David Crompton




                                                 2
